            Case 2:19-cv-01163-JDW Document 31 Filed 08/12/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DANIEL MANATT, et al.,                          :
                                                 :
                             Plaintiffs,         :
                                                 : Case No. 2:19-cv-01163-JDW
                       v.                        :
                                                 :
 UNITED STATES DEPARTMENT OF                     :
 HOMELAND SECURITY, et al.,                      :
                                                 :
                            Defendants.          :

                                             ORDER

       AND NOW, this 12th day of August, 2020, for the reasons stated in the accompanying

Memorandum, and following the review of documents that the U.S. Customs and Immigration

Service submitted for in camera review, it is ORDERED as follows:

       1.       On or before August 26, 2020, USCIS shall provide to Plaintiffs unredacted copies

of Document Nos. 36, 50, 93, and 137;

       2.       On or before August 26, 2020, USCIS shall provide to Plaintiffs a revised, redacted

version of Document Nos. 15 and 30, consistent with the Court’s Memorandum; and

       3.       The Court concludes that USCIS properly withheld Document Nos. 14, 105, and

146.

                                              BY THE COURT:


                                               /s/ Joshua D. Wolson
                                               Hon. Joshua D. Wolson
                                               United States District Judge
